10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
27

28

Case 3:19-cr-02761-JM Document 30 Filed 07/23/19 PagelD.52 Page 1 of 2

 

FILED

Jul 23 2019

CLERK, U.&. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
‘BY si nataliep DEPUTY

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: '19CR2761JM

Vv.

Plaintiff, INFORMATION

Title 8, U.S.C., Secs.

JONATHAN LEE ADKINS (1) 1324 (a) (1) (A) (11) -

OSCAR HERNANDEZ (2),

Transportation of Certain
Aliens

Defendants.

 

 

 

 

The United States Attorney charges:

On or about June 26, 2019, within the Southern District of
California, defendants JONATHAN LEE ADKINS and OSCAR HERNANDEZ, knowing
and in reckless disregard of the fact that the aliens below, had come
to, entered and remained in the United States in violation of law, did

knowingly transport and move said aliens, within the United States, in

Counts 1 - 7

order to help said aliens remain in the United States illegally:

Count

1

2

3

4

Name

Maria Isabel Zaragoza-Sanchez
Pedro Bautista-Ortiz

Jose Camarena-Lecn

Enrique Lorenzo-Perez

DTK:mt:7/10/2019

 
10
1i
12

13

14}

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cr-02761-JM Document 30 Filed 07/23/19 PagelD.53 Page 2 of 2

5 Matias Perez-Hernandez
6 Genaro Perez-Santiago
7 Jose Francisco Torres-Godinez

in violation of Title 8, United States Code, Section 1324 {a) (1) (A) (ii).

DATED: I 231 ( |.

ROBERT S. BREWER, JR.
United States Attorney

DEREK T. KO
Assistant U.S. Attorney

 
